DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 15/795,097 10/26/2017 PAT 10561431, which is a DIV of 15/496,668 04/25/2017 PAT 9962178, which has PRO 62/357,677 07/01/2016 and has PRO 62/345,152 06/03/2016 and has PRO 62/327,024 04/25/2016 is acknowledged.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 1 and 10, the prior art fails to disclose, in combination with other limitations of the claim, an apparatus for removing a clot from a vessel, the apparatus comprises an inversion support catheter that is expandable at its distal end to assume a funnel shape, a tractor extends within the inversion support catheter and extends over the outer surface of the catheter, the tractor configured to invert by rolling over the distal end opening of the catheter when the tractor pulled proximally by a puller within the catheter.
The prior art US 2015/0005781 Lund-Clausen et al. discloses object capture device having an inverted captured device within a catheter for capturing clot but fails to disclose the captured/tractor device extends on the outer surface of the catheter and also fails to disclose the distal end of the catheter is expandable, US 2005/0187570 to Nguyen et al. discloses embolectomy capture sheath having an inverted capturing distal end that is extends within the catheter when pulled proximally by a puller but fails to disclose the capturing distal end extends on the outer surface of the catheter and fails to disclose the distal catheter is expandable, US 2010/0249815 to Jantzen et al. discloses everted sheath thrombectomy device having everted sheath at the distal end of a catheter but again fails to disclose the sheath extends over the outer surface of the catheter and fails to disclose the expandable distal end for the These prior arts taken alone or in combination do not anticipate or make obvious applicants claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771